In an action upon a promissory note, in which the trial justice directed a verdict in favor of the plaintiffs at the close of the entire case, judgment reversed on the law and a new trial granted, with costs to abide the event, on the ground that the trial court erred in not submitting to the jury the question as to whether the notice of protest had been properly mailed to the defendant in view of the testimony of the defendant that he had never received such notice at his place of residence, to which, in *830accordance with the affidavit of the notary, it had been mailed. (Townsend v. Avid, 10 Misc. 343; Meise v. Newman, 76 Hun, 341.) Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.